Citation Nr: 0904675	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-28 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
October 1966 to October 1970 and from April 1971 to September 
1974.  He also served on active duty in the National Guard 
from October 1985 to March 1988 and from September 1988 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for chronic low back pain.

In April 2007, the Board requested an opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 
(2008).  The opinion was received in September 2008.  In 
October 2008, the veteran was advised that he had 60 days to 
review the opinion and send any additional evidence or 
argument. See 38 C.F.R. § 20.903 (2008).  To date, additional 
evidence has not been received.

In August 2004, the veteran submitted a statement, which was 
apparently construed as a claim of entitlement to service 
connection for a bilateral hip disability.  Subsequently, the 
RO sent the veteran a development letter regarding this 
claim.  On review, it does not appear that this issue has 
been adjudicated.  Therefore, it is referred to the RO for 
the appropriate action.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current low back disability is related to 
active military service or events therein; and there is no 
evidence of degenerative changes in the lumbar spine 
manifested to a compensable degree within one year following 
discharge from active military service.


CONCLUSION OF LAW

The criteria to establish service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in November 2002 that notified the veteran of the evidence 
needed to substantiate his claim for service connection for a 
lumbar spine condition.  This letter advised the veteran of 
the evidence VA would provide and of the evidence he needed 
to provide.  

The Board acknowledges that the claims file does not contain 
correspondence notifying the veteran of information regarding 
how VA assigns disability ratings and effective dates.  See 
Dingess, supra.  However, as the claim for service connection 
for a low back disability is denied herein, the Board finds 
that the veteran was not prejudiced by the lack of notice and 
it did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Review of the record shows that the veteran has been advised 
of the information necessary to substantiate his claim for 
service connection and has had an opportunity to meaningfully 
participate in the adjudicative claims process.  Thus, any 
errors or deficiencies regarding notice are considered 
harmless.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008). 

The claims file contains the veteran's service treatment 
records and private records from Dr. J.E., Dr. G.D., Tri-
State Memorial Hospital, and Intermountain Hospital.  Records 
were also received from the Social Security Administration 
(SSA)..  Records were requested from St. Alphonsus Regional 
Medical Center but response received in January 2003 
indicates they were unable to locate the patient.  
Information in the July 2004 SOC informed the veteran that 
these records were not located.  A VHA opinion was obtained.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The veteran contends that service connection is warranted for 
currently diagnosed low back disability.  The veteran 
reported that he fell from a truck in 1989 and injured his 
back.  He reported that he was taken by ambulance to St. 
Alphonsus.   He indicated that he has had trouble with his 
hips ever since but did not find out it was his back until an 
MRI was conducted.  The January 2007 informal hearing 
presentation argues that there is a causal relationship 
between the 1989 injury and current back disability.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  There are, however, certain 
limited exceptions to this rule.  Service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

Service treatment records show that on examination for 
enlistment in September 1966, the veteran reported recurrent 
back pain and that he had seen a physician due to his back 
growing improperly.  The examiner noted pain in low back, 
rarely, not severe.  Spine was reported as normal on clinical 
evaluation.  During the May 1970 separation examination, the 
veteran again noted a history of recurrent back pain.  The 
examiner noted the veteran incurred a back sprain in high 
school, but no problems since.  Clinical evaluation of the 
spine was normal.  On examinations in April 1971 and 
September 1974, clinical evaluations of the spine were 
reported as normal.  A review of Air Force service treatment 
records is negative for any evidence of a chronic back 
disability.  

On examinations dated in June 1979, May 1983, December 1985, 
and March 1987, the veteran's spine was reported as normal on 
clinical evaluation.  On a September 1988 report of medical 
history, the veteran reported recurrent back pain; however, 
no spinal abnormalities were noted and the spine was reported 
as normal on clinical evaluation.  In November 1988, the 
veteran was seen with complaints of pain above his right 
kidney.  On examination, there was tenderness over the right 
lower paraspinous muscles with spasm and decreased range of 
motion.  Assessment was low back spasm.  In February 1990, 
the veteran was seen following a head and neck injury.  He 
was seen previously at a private emergency room.  Complaints 
or objective findings related to the back were not noted.  
Assessment was cervical strain.  

On psychiatric admission in April 1990, the veteran reported 
a head injury 3 months prior.  No other injuries were noted.  
On psychiatric admission in May 1990, the veteran denied any 
physical problems except for some left shoulder pain and a 
hiatal hernia.  On physical examination, there was full range 
of motion in the back and extremities.  

The veteran underwent an examination in June 1990 in 
connection with a pending Medical Evaluation Board (MEB).  On 
corresponding report of medical history, he denied recurrent 
back pain.  The spine was described as normal on clinical 
evaluation.  On MEB questionnaire, he reported various 
psychiatric admissions and a head injury in February 1990.  
There is no mention of an in-service back injury.  

The veteran underwent a VA general medical examination in 
April 1991.  He reported that he was in good general health.  
On physical examination, there was no weakness or spasm noted 
in the back and range of motion was full.  

In May 1992, the veteran was seen in the emergency room with 
complaints of bloody ejaculate and pain in the back.  It was 
noted that he recently had been riding a stationary bike.  
Assessment was prostatitis vs. urethral trauma.

The veteran submitted a copy of a service treatment record 
which indicated complaints of right hip pain with prolonged 
standing or walking.  The veteran indicated the date of 
complaint was in October 1989.  On review of the original 
record, the date is not clear but it appears to be in October 
1992.  

The veteran underwent a private orthopedic examination by Dr. 
G.D. in April 2002.  He reported left-sided back and buttock 
pain.  It was noted that he works 12-hour shifts and was 
having severe discomfort towards the end of his shift.  Past 
medical history was recorded and no back injuries were noted.  
The veteran underwent a lumbar spine MRI in May 2002.  
Objective findings were noted, including that the L5-S1 disc 
was moderately narrowed and degenerated.  There were also 
degenerative changes in the bone marrow on both sides of the 
L5-S1 disc.  Impression was (1) grade I spondylolisthesis at 
L5-S1 due to bilateral spondylolysis defects; (2) moderate 
disc space narrowing at L5-S1 with a large broad based 
posterior disc protrusion resulting in severe stenosis of 
both neural foramina; and (3) small lateral bulge on the 
right at L3-4.  In July 2002, the veteran underwent lumbar 
spine surgery.  

A July 2002 statement from Dr. G.D. indicates that the 
veteran's back problem was an isthmic spondylolisthesis.  It 
was noted that this type of problem typically develops in 
childhood and that a serious fall or any other type of trauma 
certainly can aggravate such a condition.  The examiner 
further stated:

So I guess on a temporal basis, if [the 
veteran] had no significant problems 
prior to [his] fall in 1989, and then 
began to develop symptoms following such 
an injury, certainly that could have been 
an aggravating factor, enough to 
precipitate symptoms.

Records from SSA show disability beginning in May 2002 based 
on a primary diagnosis of disorders of the back and a 
secondary diagnosis of osteoarthritic changes of the 
bilateral hips.

As indicated, in April 2007 the Board requested a VHA 
opinion.  The Board asked the specialist to review the record 
and provide an opinion as to whether the currently diagnosed 
isthmic spondylolisthesis was congenital or developmental and 
if so, was it permanently aggravated during service; and, if 
the isthmic spondylolisthesis was not found to be a 
congenital or developmental defect, was it at least as likely 
as not that this disability, or any other current low back 
disability, had its onset during service or was otherwise 
related to service.

The veteran's records were reviewed by a VA orthopedic 
surgeon.  The specialist discussed the veteran's service 
records in detail, noting that sporadic complaints of back 
problems were noted but physical examination findings were 
not indicative of any problems.  He noted that regular 
promotions were obtained and there was no record of lost duty 
days caused by back pain or disability.  He noted that a back 
condition was not claimed on VA disability applications in 
November 1990 and March 1991.  He discussed the absence of 
records verifying the 1989 injury and noted that subsequent 
evaluations did not demonstrate any low back problems.  He 
discussed the lumbar spinal surgery and that the 
spondylolisthesis was related by the surgeon to a childhood 
developmental process.  The specialist indicated that isthmic 
lumbar spondylolisthesis is not a congenital or developmental 
process, but that the usual age of presentation was between 
the ages of 10 and 15 and the incidence was about 6 percent 
and most often seen in young athletes.  He noted that 
dysplastic lumbar spondylolisthesis is a developmental 
problem, but that it was not the problem in this situation.  
The specialist further stated:

There is no evidence in the available 
medical records that demonstrates that 
the claimed disability had its onset 
during the noted periods of military 
service.  I do not see any evidence of an 
etiology caused by, nor related to 
military service.  There is no clinical 
record of significant symptomatology 
related to lumbar spinal pathology, and 
as noted, no radiographic evidence was 
provided.  I did not see any copies of 
radiographic studies of the lumbar spine 
obtained during the periods of service.

In summary, there is no evidence that 
military service was the etiology of the 
claimant's spinal "problems" nor is 
there any evidence that military service 
aggravated pre-existing spinal pathology.  

In reviewing the evidence, the Board considered that there 
are references in the record to the veteran having had a pre-
existing and/or congenital low back disorder.  In particular, 
he reported at enlistment that he had a history of having 
seen a doctor because his back was growing improperly, and he 
also later reported having incurred a back sprain in high 
school.  The presumption of soundness at enlistment or 
induction generally applies except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
As noted, however, congenital or developmental conditions are 
not personal injuries or diseases and, therefore, generally 
may not be service connected as a matter of express VA 
regulation, unless subject to a superimposed injury or 
disease in service.  38 C.F.R. §§ 3.303(c), 4.9;  VAOPGCPREC 
82-90 (July 18, 1990). 

Although the veteran reported recurrent back pain upon entry, 
ojective evidence of a low back disability was not shown on 
examination.  The Board notes that a mere self-report of a 
preservice condition recorded at the time of examination does 
not constitute an actual notation of such condition.  Miller 
v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
veteran's self- report that he had previously suffered from 
"depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was 
found in 38 U.S.C.A § 1111); see Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  Consequently, the Board notes that a 
condition was not noted upon enlistment, and that the 
presumption of soundness applies.  

Furthermore, the record does not contain clear and 
unmistakable evidence otherwise showing that a low back 
disability existed prior to service.  "Clear and 
unmistakable evidence" is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition be 
"undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).   
As noted, the VA orthopedic surgeon explained that isthmic 
spondylolisthesis was not a congenital or development 
disorder, but both Dr. G.D. and the VA orthopedic surgeon 
noted that isthmic spondylolisthesis is a problem that 
typically or usually begans in childhood.  However, as also 
noted by the VA specialist, physical examination at entry 
into both periods of active duty, and numerous times 
thereafter, revealed no clinical findings indicative of any 
back disorder.  The Board notes that there are also no 
contemporaneous records dated prior to his entry to his first 
period of active duty that establish the presence of any back 
disorder prior to service.  For these reasons, the Board must 
conclude that the existence of a preexisting back disability 
is not "undebatable" as required to rebut the presumption 
of soundness.  Thus, the presumption of soundness at 
enlistment applies, and service connection for a low back 
disability is being considered on a direct basis.  

As to the issue of direct service connection, the Board has 
considered the veteran's statements that he fell from a truck 
and injured his back.  The veteran is competent to report 
events and symptoms capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  Service treatment records do not contain any 
evidence verifying this injury occurred and although the 
veteran reported he was taken by ambulance to a private 
hospital, these records were not located.  On review, the 
veteran's statements regarding a 1989 in-service back injury 
are not supported by the evidence of record and are not 
considered credible.  

In reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), 
wherein the Federal Circuit determined that the Board had 
erred by finding that a claimant's report of in-service 
psychiatric symptoms lacked credibility solely because there 
was no objective medical evidence corroborating those 
symptoms at the time.  The Board believes, however, that the 
instant case is clearly distinguishable as the Board is not 
relying merely upon a general absence of complaints during 
service.  In this regard, the Board notes that the veteran 
had treatment for other disabilities during service and 
underwent a MEB in 1990.  At that time, he had the 
opportunity to report all prior military hospitalizations and 
a brief description of the illness.  The claimed 1989 injury 
and medical treatment were not reported.  Complaints related 
to the back were not noted on examination and the spine was 
reported as normal on clinical evaluation.  Additionally, the 
veteran specifically denied any low back problems.  He then 
underwent a general medical examination in 1991.  He did not 
report back complaints at that time and objective findings 
related to the back were reported as normal.  Complaints of 
back pain in May 1992 were not related to spinal pathology.  
The first objective evidence of low back disability was not 
until approximately 2002.  

The Board acknowledges the July 2002 medical statement from 
Dr. G.D., which suggests a temporal relationship between 
current disability and the reported in-service injury.  This 
statement, however, is based on information supplied by the 
veteran (of an in-service back injury), and as discussed 
above, this history is not supported by evidence of record.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding 
that the Board may reject a medical opinion that is based on 
facts provided by the veteran that have been found to be 
inaccurate or that are contradicted by other facts of 
record).  

The Board acknowledges the veteran was seen for low back 
spasms in November 1988 and even assuming, without conceding, 
that the veteran injured his back in 1989, the more probative 
evidence does not establish a relationship between current 
disability and active service.  That is, on review, the Board 
finds the VHA opinion highly probative.  The Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  On review, the VA specialist had access 
to and reviewed the veteran's documented medical history, as 
well as Dr. G.D.'s statement.  Additionally, the VA 
specialist discussed that medical history in detail and 
provided significant rationale in support of his opinion.  It 
is unclear to what extent Dr. G.D. was familiar with the 
details of the veteran's medical history, such as the 
negative in-service physical examinations discussed by the VA 
specialists, and Dr. G.D.'s conclusion is clearly written in 
speculative terms.

Therefore, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2008).  




ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


